Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 1 of 40



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                    CASE NO.: 1:20-cv-21525-UU

   EL NOVILLO RESTAURANT d/b/a DJJ
   RESTAURANT CORP. and EL NOVILLO
   RESTAURANT d/b/a TRIAD RESTAURANT
   CORP., on behalf of themselves and all others
   similarly situated,

                  Plaintiffs,

   v.

   CERTAIN UNDERWRITERS AT LLOYD’S
   LONDON, and UNDERWRITERS AT LLOYD’S
   LONDON KNOWN AS SYNDICATE XLC 2003,
   AFB 2623, AFB2623, AFB 263, BRT 2987,
   BRT2988, WRB 1967, and MSP 318,

                  Defendants.

   _________________________________________/

  DEFENDANTS CERTAIN UNDERWRITERS AT LLOYD’S, LONDON SUBSCRIBING
      TO POLICY NOS. 773TA10063 AND 773TA10064’S MOTION TO DISMISS
       PLAINTIFFS’ FIRST AMENDED CLASS ACTION COMPLAINT AND
                 INCORPORATED MEMORANDUM OF LAW

                                          INTRODUCTION

         Plaintiffs in this putative class action, “El Novillo Restaurant d/b/a DJJ Restaurant Corp.”

  and “El Novillo Restaurant d/b/a Triad Restaurant Corp.” (collectively, “Plaintiffs”), seek

  insurance coverage for business interruption related to the COVID-19 pandemic from Defendants

  Certain Underwriters at Lloyd’s, London Subscribing to Policy Nos. 773TA1006 and

  773TA10064 (misidentified in this action as “Certain Underwriters at Lloyd’s London, and

  Underwriters at Lloyd’s London known as syndicate XLC 2003, AFB 2623, AFB2623, AFB 263,

  BRT 2987, BRT2988, WRB 1967, and MSP 318) (“Underwriters”).


FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 2 of 40

                                                                              CASE NO.: 1:20-cv-21525-UU


          Plaintiffs’ First Amended Class Action Complaint (the “Amended Complaint”)1 must be

  dismissed for several reasons:

          (1) The insurance policies at issue are Commercial Property policies that insure Plaintiffs’

               properties against direct physical loss or damage. The policies do provide “Business

               Income” coverage, but in order for that coverage to apply, consistent with the property

               coverage being provided, there must be direct physical loss or damage to the insured

               properties. Plaintiffs’ Amended Complaint fails to sufficiently allege that fundamental

               predicate, nor could they ever do so under the alleged circumstances.

          (2) The policies also provide Business Income coverage if a civil authority prohibits

               access to insured property because of direct physical damage to nearby property.

               Again, Plaintiffs fail to allege the requisite direct physical damage to nearby property

               or that access to the insured properties has been prohibited by a civil authority because

               of such direct physical damage.

          (3) Even if the policies’ requirements discussed above had been met, coverage is barred

               by the microorganism exclusion, which excludes coverage for any claim arising

               directly or indirectly out of a microorganism. The novel Coronavirus, also known as

               SARS-CoV-2, is unquestionably a microorganism.

          (4) Similarly, the policies contain pollution exclusions, which preclude coverage for any

               claim related to substances that pose a threat to human health. Here, Plaintiffs’

               insurance claim arises out of SARS-CoV-2, which poses a threat to human health.


  1
   On June 22, 2020, Underwriters filed a timely Motion to Dismiss the Plaintiffs’ Complaint. (Doc. 18). On July 6,
  2020, Plaintiffs filed their Amended Complaint. (Doc. 20). As discussed in Underwriters’ contemporaneously filed
  Motion to Stay Discovery, the differences between the Complaint and the Amended Complaint were nominal and do
  not alter the substantive grounds upon which dismissal is warranted. Thus, whether intentional or not, the Amended
  Complaint will cause unreasonable delay in this litigation.
                                                          2
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 3 of 40

                                                                             CASE NO.: 1:20-cv-21525-UU


          (5) Plaintiffs’ Amended Complaint, on its face, fails to meet Plaintiffs’ burden as Class

               Plaintiffs under the typicality requirement of Federal Rule of Civil Procedure 23(a),

               the requirements of Federal Rule of Civil Procedure 23(b)(2), and the predominance

               inquiry of Federal Rule of Civil Procedure 23(b)(3).

          Accordingly, Underwriters’ Motion to Dismiss should be granted.
                                      I.      FACTUAL BACKGROUND

          A.       THE POLICIES
          DJJ Restaurant Corp. (“DJJ”) owns and operates a restaurant named “El Novillo

  Restaurant” in Hialeah, Florida. Triad Restaurant Corp. (Doc. 20, ¶ 16). Triad Restaurant Corp.

  (“Triad”) owns and operates a restaurant in Miami, Florida, also named “El Novillo Restaurant.”

  Collectively, the two El Novillo Restaurants will be referred to as the “Properties.” (Id. at ¶ 17).

          Underwriters subscribed to two policies that insure the properties on which the restaurants

  are located (the “Properties”). Policy No. 773TA10063, issued to DJJ insured the property located

  at 15450 New Barn Road, Hialeah, Florida 33014,2 for the policy period of July 1, 2019, to July

  1, 2020. (Exhibit A).3 Policy No. 773TA10064, issued to Triad insured the property located at

  6380 Bird Road, Miami, Florida 33155, for the policy period of July 1, 2019, to July 1, 2020.

  (Exhibit B). Except for their applicable limits, the Policies afford nearly identical coverage.

          The Policies’ insuring clauses provide:

          A. Coverage
               We will pay for direct physical loss of or damage to Covered Property at the
               Premises described in the Declarations caused by or resulting from any Covered
               Cause of Loss.



  2
    The insured property is identified on the Declarations Page of the Policies.
  3
     Both Policies are attached to the Amended Complaint and reattached here for the Court’s convenience. They are
  referred collectively here as the “Policies.”
                                                         3
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 4 of 40

                                                                       CASE NO.: 1:20-cv-21525-UU


  (Policies, Exhibits A and B, Form CP 00 10 10 12, at p. 1 of 16). The term “Covered Cause of

  Loss” is defined in the Policies as “direct physical loss unless the loss is excluded or limited in

  this policy.” (Policies, Exhibits A and B, Form CP 10 30 10 12, at p. 1 of 10) (emphasis added).

  Thus, despite Plaintiffs’ mischaracterization of the term “Covered Cause of Loss” in the Amended

  Complaint, a covered cause of loss is “Risks of Direct Physical Loss,” and not, as Plaintiffs put it,

  “any cause of loss.” (Doc. 20, ¶ 33).

             While the Policies do provide coverage for loss of “Business Income,” the loss must also

  arise out of direct physical loss or damage to the insured property as identified in the Policies

  Declarations. With respect to business income, the Policies’ “Business Income” coverage states,

  in part:

             1. Business Income
                                                  * * *
                We will pay for the actual loss of Business Income you sustain due to the
                necessary “suspension” of your “operations” during the “period of restoration”.
                The “suspension” must be caused by direct physical loss of or damage to
                property at premises which are described in the Declarations and for which a
                Business Income Limit of Insurance is shown in the Declarations. The loss or
                damage must be caused by or result from a Covered Cause of Loss. With respect
                to loss or damage to personal property in the open or personal property in a
                vehicle, the described premises include the area within 100 feet of such
                premises.

  (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 1 of 9) (emphasis added).

             The Policies also provide coverage for “Extra Expense” which is defined as:

             2. Extra Expense
                                                  * * *
                b. Extra Expense means necessary expenses you incur during the “period of
                   restoration” that you would not have incurred if there had been no direct
                   physical loss or damage to property caused by or resulting from a Covered
                   Cause of Loss.


                                                     4
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 5 of 40

                                                                       CASE NO.: 1:20-cv-21525-UU


  (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 1 of 9) (emphasis added). As noted above,

  “Business Income” coverage is only provided during the “period of restoration,” which is defined

  as:

         … the period of time that:
         a. Begins:
             (1) 72 hours after the time of direct physical loss or damage for Business
                 Income Coverage; or
             (2) Immediately after the time of direct physical loss or damage for Extra
                 Expense Coverage;
             caused by or resulting from any Covered Cause of Loss at the described
             premises; and
         b. Ends on the earlier of:
             (1) The date when the property at the described premises should be repaired,
                 rebuilt or replaced with reasonable speed and similar quality; or
             (2) The date when business is resumed at a new permanent location.

  (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 9 of 9). In other words, the Policies do

  not provide coverage for business income and extra expense if the loss is caused by something

  other than direct physical loss of or damage resulting from a covered cause of loss. And coverage

  is only provided for that time needed to repair, rebuild, or replace the damaged property.

         The Policies provide “Civil Authority” coverage but, and again consistent with the

  fundamental principle of these property policies, direct physical loss of or damage to property is

  required as the civil authority action must result from damage to property caused by a Covered

  Cause of Loss:

         a. Civil Authority
             In this Additional Coverage, Civil Authority, the described premises are
             premises to which this Coverage Form applies, as shown in the Declarations.
             When a Covered Cause of Loss causes damage to property other than property
             at the described premises, we will pay for the actual loss of Business Income
             you sustain and necessary Extra Expense caused by action of civil authority that
                                                    5
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 6 of 40

                                                                       CASE NO.: 1:20-cv-21525-UU


             prohibits access to the described premises, provided that both of the following
             apply:
             (1) Access to the area immediately surrounding the damaged property is
                 prohibited by civil authority as a result of the damage, and the described
                 premises are within that area but are not more than one mile from the
                 damaged property; and
             (2) The action of civil authority is taken in response to dangerous physical
                 conditions resulting from the damage or continuation of the Covered Cause
                 of Loss that caused the damage, or the action is taken to enable a civil
                 authority to have unimpeded access to the damaged property.
             Civil Authority Coverage for Business Income will begin 72 hours after the
             time of the first action of civil authority that prohibits access to the described
             premises and will apply for a period of up to four consecutive weeks from the
             date on which such coverage began.
             Civil Authority Coverage for Extra Expense will begin immediately after the
             time of the first action of civil authority that prohibits access to the described
             premises and will end:
             (1) Four consecutive weeks after the date of that action; or
             (2) When your Civil Authority Coverage for Business Income ends;
             whichever is later.

  (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 2 of 9) (emphasis added).

         The Policies contain an endorsement that modifies the Civil Authority coverage. However,

  none of those modifications change the basic coverage requirements of direct physical loss or

  damage to nearby property and a prohibition on access to the insured property because of such

  damage. The Policies modify the Civil Authority extension as follows:

         The following applies to the Additional Coverage – Civil Authority under the
         Business Income (And Extra Expense) Coverage Form, Business Income (Without
         Extra Expense) Coverage Form and Extra Expense Coverage Form:
         1. The Additional Coverage – Civil Authority includes a requirement that the
            described premises are not more than one mile from the damaged property.
            With respect to described premises located in Florida, such one-mile radius
            does not apply.
         2. The Additional Coverage – Civil Authority is limited to a coverage period of
            up to four weeks. With respect to described premises located in Florida, such
            four-week period is replaced by a three-week period.
                                                    6
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 7 of 40

                                                                       CASE NO.: 1:20-cv-21525-UU


         3. Civil Authority coverage is subject to all other provisions of that Additional
            Coverage.

  (Policies, Exhibits A and B, Form CP 01 25 02 12, at p. 2 of 3). Thus, among the requirements to

  trigger civil authority coverage, damage to property must prohibit access to the Properties.

         The Policies contain certain applicable exclusions. Among those exclusions are broad

  pollution exclusions (Policies, Exhibits A and B, Form NMA2342 and Form CP 10 30 10 12, at p.

  4 of 10) and the microorganism exclusion (Policies, Exhibits A and B, Form LMA 5018).

         B.      THE INSURANCE CLAIMS

         On April 9, 2020, DJJ and Triad submitted claims seeking recovery for business income

  loss as a result of local and state orders related to COVID-19 (the “Claims”). (Exhibit C, DJJ

  Notice of Loss; Exhibit D, Triad, Notice of Loss). That same day, before Underwriters could

  conduct any investigation into the Claims, Plaintiffs filed their initial Complaint. (Doc. 1, ¶ 17).

         According to the Amended Complaint, Plaintiffs have suffered business income loss as a

  result of governmental orders and the COVID-19 pandemic. (Doc. 20, ¶ 40). Specifically,

  Plaintiffs point to governmental orders issued by Miami-Dade County and the State of Florida.

  (Id. at ¶¶ 45-46). Notably, however, the Amended Complaint is devoid of any allegations that

  Plaintiffs restaurants were in fact closed, or that the Plaintiffs (or their employees or customers)

  were prohibited from accessing the premises as a result of COVID-19 or any related governmental

  orders. Similarly, the Amended Complaint fails to provide any description of the “direct physical

  losses and damage,” but instead gives an incomplete recitation of the relevant orders.

         On March 16, 2020, Miami-Dade County Mayor Carlos Gimenez issued Emergency Order

  02-20, requiring restaurants in Miami-Dade County to be closed to the public for dine-in services

  between the hours of 11 p.m. and 6 a.m. (Id. at ¶ 45; Exhibit E, Miami-Dade County Emergency

                                                    7
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 8 of 40

                                                                                CASE NO.: 1:20-cv-21525-UU


  Order 02-20).4 During, these hours, however, restaurants were still allowed to operate their

  kitchens to conduct delivery services. (Exhibit E). This order did not require the closure of

  restaurants during normal business hours. (Id.). Furthermore, janitorial personnel, contractors, and

  delivery personnel were allowed access to the restaurants during the hours of 11 p.m. and 6 a.m.

  to continue delivery operations. (Id.).

          On March 17, 2020, Florida Governor Ron DeSantis issued Executive Order 20-68, which

  directed restaurants to adhere to social distancing guidelines by limiting the number of patrons

  allowed within a building and requiring patrons to maintain a six-foot distance. (Doc. 20, ¶ 46;

  Exhibit F, Florida Executive Order 20-68). This order did not mandate restaurants to close.

  (Exhibit F).

          Also, on March 17, 2020, Mayor Gimenez issued Emergency Order 03-20, which required

  restaurants to suspend dine-in services but permitted delivery, pick-up, and take-out services.

  (Doc. 20, ¶ 46; Exhibit G, Miami-Dade County Emergency Order 03-20). This order also

  specifically allowed employees and other personnel to access these establishments to continue

  kitchen operations. (Exhibit G). On March 19, 2020, Mayor Gimenez issued executive order 07-

  20, ordering the closure of non-essential businesses. (Exhibit H, Miami-Dade Emergency order

  07-20). Restaurants, however, were deemed to be essential businesses and were permitted to

  continue operations consistent with Emergency Order 03-20. (Id.).

          On March 20, 2020, Governor DeSantis issued Executive Order 20-71, requiring

  restaurants to suspend on-premises food consumption but allowing restaurants to remain



  4
    These government orders are a matter of public record. When ruling on a motion to dismiss, a district court may
  consider evidence if its authenticity is a matter of public record. See Myers v. Foremost Ins. Co., No. 8:15-CV-1363-
  MSS-JSS, 2015 WL 12830477, at *3 (M.D. Fla. Oct. 23, 2015) (citing SFM Holdings, Ltd. v. Banc of Am. Secs., LLC,
  600 F.3d 1334, 1337 (11th Cir. 2010)).
                                                           8
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 9 of 40

                                                                                CASE NO.: 1:20-cv-21525-UU


  operational for delivery and take-out services. (Exhibit I, Florida Executive Order 20-71). This

  order also expressly allowed employees and other personnel to access the establishments. (Id.).

  Moreover, this order lifted the restrictions on restaurants selling alcohol for consumption off-

  premises, thereby allowing restaurants to provide alcohol delivery with food purchases. (Id.).

          On May 15, 2020, Governor DeSantis issued Executive Order 20-123. (Doc. 20, ¶ 46;

  Exhibit J, Florida Executive Order 20-123). This order permitted restaurants to serve customers at

  indoor seating, so long as indoor capacity was limited up to fifty (50) percent occupancy.

  (Exhibit J). Moreover, the Order stated that the “requirement for a minimum of 6 feet between

  parties is superseded to the extent appropriate portioning is in place.” (Id.).5

          All these measures were put in place to promote social distancing and slow the spread of

  COVID-19 by minimizing contact between residents. (Exhibit E; Exhibit F; Exhibit G; Exhibit H;

  Exhibit I; Exhibit J; Exhibit K; Exhibit L). These orders were not issued because of any “direct

  physical loss of or damage” to property, as required under the Policies to trigger “civil authority”

  coverage. Moreover, the orders did not “prohibit access” to the Properties, as they specifically

  allowed employees, take-out patrons, and other personnel to enter the premises. In fact, Governor

  DeSantis’ April 1, 2020 Executive Order encouraged restaurants to “provide delivery, carry-out or

  curbside service.” (Exhibit M, Florida Executive Order 20-91).

                                           II.      LEGAL STANDARD

          A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the sufficiency

  of the complaint. Jacobs v. Tempur-Pedic Int’l., Inc., 626 F.3d 1327, 1332-33 (11th Cir. 2010). A


  5
   Although not mentioned in the Amended Complaint, Underwriters note that Plaintiffs’ restaurants have still not been
  required to close under the most recent government orders. (See Exhibit K, Amendment No. 5 to Miami-Dade County
  Emergency Order 23-20, “The New Normal” Plan; Exhibit L, Miami-Dade Emergency Order 26-20). This new
  guidance imposed some limitations, such as restricting on-premises dining to outdoor seating only and limiting the
  per table party limit. (Exhibit K; Exhibit L).
                                                           9
FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 10 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


  complaint must include “a short and plain statement of the claim showing that the pleader is

  entitled to relief,” but must allege more than “labels and conclusions,” “formulaic recitation of the

  elements of a cause of action,” or “[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements.” Fed. R. Civ. P. 8(a)(2); Ashcroft v. Iqbal, 556 U.S. 662,

  678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Courts are not required to accept

  the labels and legal conclusions in the complaint as true. Sinaltrainal v. Coca-Cola Co., 578 F.3d

  1252, 1261 (11th Cir. 2009).

          To survive a motion to dismiss, a complaint must contain facts that, when assumed to be

  true, sufficiently “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678

  (emphasis added). “A claim has facial plausibility when the plaintiff pleads factual content that

  allows the court to draw the reasonable inference that the defendant is liable for the misconduct

  alleged.” Id.; see also Oxford Asset Mgmt., Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002)

  (explaining that “conclusory allegations, unwarranted deductions of facts or legal conclusions

  masquerading as facts will not prevent dismissal”). A complaint that does not “contain sufficient

  factual matter, accepted as true, to state a claim . . . plausible on its face” is subject to dismissal.

  Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (citing Twombly, 550 U.S.

  at 570).

          Moreover, “when the allegations of the complaint, however true, could not raise a claim of

  entitlement to relief, this basic deficiency should be exposed at the point of minimum expenditure

  of time and money by the parties and the court.” Twombly, 550 U.S. at 558 (citation and quotations

  omitted).




                                                     10
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 11 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


                                            III.    ARGUMENT

          A.      PLAINTIFFS’ AMENDED COMPLAINT FAILS TO ALLEGE DIRECT
                  PHYSICAL LOSS OF OR DAMAGE TO PROPERTY COVERED BY THE
                  POLICIES
          The Amended Complaint contains no plausible allegations that the Properties have suffered

  “direct physical loss of or damage.” The Policies provide coverage for business income losses only

  if such losses are the result of “direct physical loss of or damage to” the Properties. (Policies,

  Exhibits A and B, Form CP 00 30 10 12, at p. 1 of 9). Further, business income and extra coverages

  are only provided during the “period of restoration,” which is the time it takes to repair, rebuild or

  replace the Properties. (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 9 of 9). Here, there

  has been no direct physical loss or damage to the Properties, as evidenced by the fact that there is

  nothing to repair, rebuild, or replace at either property.

           The plain language of the Policies “requires direct physical loss or damage to the

  properties in order to trigger payment” for a business income loss. See Lubell & Rosen LLC v.

  Sentinel Ins. Co., Ltd., No. 0:16-CV-60429-WPD, 2016 WL 8739330, at *4 (S.D. Fla. June 10,

  2016). Florida law places the initial burden on an insured seeking to recover under an all-risk

  policy of proving that a loss occurred. See S.O. Beach Corp. v. Great Am. Ins. Co. of New York,

  305 F. Supp. 3d 1359, 1364 (S.D. Fla. 2018), aff’d, 791 F. App’x 106 (11th Cir. 2019). An

  insured’s pleading must sufficiently allege that its losses are covered within a policy’s insuring

  agreement. See Timber Pines Plaza, LLC v. Kinsale Ins. Co., 192 F. Supp. 3d 1287, 1293 (M.D.

  Fla. 2016). “A complaint that does not ‘contain sufficient factual matter, accepted as true, to state

  a claim . . . plausible on its face’ is subject to dismissal.” Id. at 1292 (quoting Am. Dental Ass’n,

  605 F.3d at 1289).


                                                     11
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 12 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


          Accordingly, to recover for business income loss, Plaintiffs must plead and then prove that

  they sustained damage to property that is covered under their Policies, that the damage was caused

  by a covered cause of loss, and that there was an interruption to their businesses that was caused

  by the property damage. See Dictiomatic, Inc. v. U.S. Fid. & Guar. Co., 958 F. Supp. 594, 602

  (S.D. Fla. 1997); cf. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Texpak Grp. N.V., 906 So. 2d

  300, 302 (Fla. 3d DCA 2005) (holding that business interruption and extra expense losses are

  covered “only if ‘resulting from’ damage or destruction of real or personal property caused by a

  covered peril.”). In the Amended Complaint, Plaintiffs merely allege that they have “suffered

  direct physical losses of or damage to their properties due to the suspension of their operations

  from the global COVID-19 pandemic and the civil authorities’ measures.” (Doc. 20, ¶ 40).

  Plaintiffs further allege that “COVID-19 and the ensuing governmental orders restricting access

  to non-essential businesses are physically impacting private commercial property in Miami-Dade

  County.” (Id. at ¶ 51).

           Under the federal rules, pleading the bare elements of a claim is insufficient—Plaintiffs

  “must include some supporting facts.” N.P.V. Realty Corp. v. Nationwide Mut. Ins. Co., No. 8:11-

  CV-1121-T-17TBM, 2011 WL 4948542, at *4 (M.D. Fla. Oct. 17, 2011). Here, Plaintiffs make

  conclusory allegations that they have suffered direct physical damage, but the Amended Complaint

  is devoid of any mention of what physical damage occurred, how the physical damage occurred,

  and when the physical damage occurred. Further, none of Plaintiffs’ allegations even if taken as

  true, state a plausible claim that Plaintiffs have suffered a “direct physical loss or damage” as

  required to trigger coverage under the Policies. See Timber Pines Plaza, LLC v. Kinsale Ins. Co.,

  No. 8:15-cv-1821-T-17TBM, 2016 WL 8943313, at *2 (M.D. Fla. Feb. 4, 2016) (“[I]t is not


                                                     12
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 13 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


  sufficient to plead that the Plaintiff has suffered damages in the form of ‘direct physical damage

  to its property.’”).

          The phrase “direct physical loss or damage” “must be given its common meaning.”

  Rockhill Ins. Co. v. Northfield Ins. Co., 297 F. Supp. 3d 1279, 1286 (M.D. Fla. 2017). This Court

  has concluded that “[a] direct physical loss ‘contemplates an actual change in insured property

  then in a satisfactory state, occasioned by accident or other fortuitous event directly upon the

  property causing it to become unsatisfactory for future use or requiring that repairs be made to

  make it so.”’ Mama Jo’s, Inc. v. Sparta Ins. Co., No. 17-cv-23362-KMM, 2018 WL 3412974, at

  *9 (S.D. Fla. June 11, 2018) (quoting Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins.

  Co., 187 Cal. App. 4th 766, 779 (2010)). If the property can be cleaned and restored to its original

  function, no covered loss has been suffered. Id. (“cleaning is not considered direct physical loss”).

  The relevant inquiry is whether the structure continues to function. Id. Indeed, “[t]he fact that the

  restaurant needed to be cleaned more frequently does not mean [the plaintiff] suffered a direct

  physical loss or damage.” Id. Furthermore, as stated by the oft-cited Couch on Insurance, and as

  explicitly adopted by this Court:

          The requirement that the loss be “physical,” given the ordinary definition of that
          term, is widely held to exclude alleged losses that are intangible or incorporeal and,
          thereby, to preclude any claim against the property insurer when the insured merely
          suffers a detrimental economic impact unaccompanied by a distinct, demonstrable,
          physical alteration of the property.

  Id. (quoting 10A Couch on Ins. § 148:46 (3d. Ed. West 1998)); see also Port Auth. of N.Y. & N.J.

  v. Affiliated FM Ins. Co., 311 F.3d 226, 235 (3d Cir. 2002) (“In ordinary parlance and widely

  accepted definition, physical damage to property means ‘a distinct, demonstrable, and physical

  alteration’ of its structure.”).


                                                     13
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 14 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


          Two courts have already found that neither SARS-CoV-2 and the disease it causes

  (COVID-19) nor the related governmental orders cause physical loss of or damage to property. In

  the context of a lawsuit seeking injunctive relief against an insurer for business income coverage

  related to COVID-19, the Southern District of New York found that the virus and resulting disease

  does not cause physical loss or damage. Teleconference, Order to Show Cause at 4-5, Soc. Life

  Magazine, Inc. v. Sentinel Ins. Co. Ltd., No. 20-CV-3311-VEC (S.D.N.Y. May 14, 2020)

  (Transcript with oral findings attached hereto as Exhibit N). With regard to COVID-19, the court

  in Soc. Life Magazine noted: “It damages lungs. It doesn’t damage printing presses.” (Id. at 4:25-

  5:4). Additionally, another court recently granted summary disposition in favor of an insurer,

  finding there was no coverage for the plaintiff’s COVID-19 related business income loss, because

  there was no direct physical loss of or damage to property. See Hearing, Motion for Summary

  Disposition, Gavrilides Mgmt. Co. v. Mich. Ins. Co., No. 20-000258-CB (Mich. Cir. Ct. July 1,

  2020) (Transcript with Oral Findings attached hereto as Exhibit O).

          In rejecting the plaintiff’s arguments, the Gavrilides court noted that “the plaintiff just can’t

  avoid the requirement that there has to be something that physically alters the integrity of the

  property. There has to be some tangible, i.e., physical damage to the property.” (Id. at 20:5-9). The

  Gavrilides court also found that a loss of business due to executive orders shutting down

  restaurants for dining does not equate to any physical loss of or damage to property. (Id. at 25:16).

  (“The complaint here does not allege any physical loss of or damage to the property. The complaint

  alleges a loss of business due to executive orders shutting down the restaurants for dining . . . due

  to the COVID-19 threat.”).

          In the Amended Complaint, Plaintiffs unsuccessfully attempt to rectify the shortcomings

  of their initial Complaint by alleging that “Plaintiffs could not use their properties as intended, and
                                                    14
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 15 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


  were forced to suspend and curtail business operations and furlough employees.” (Doc. 20, ¶ 48).

  Plaintiffs also allege that they “suffered both direct physical losses and damage to the properties

  in the form of diminished value, lost business income, a reduction in right of full ownership, and

  forced physical alterations during a period of restoration.” (Id.). Such arguments, while creative,

  fail for several reasons.

          First, in Mama Jo’s, this Court rejected the notion that loss of use equates to physical

  damage. Mama Jo’s, 2018 WL 3412974, at *9. Authorities from other jurisdictions also recognize

  the principal that mere loss of use does not equate to direct physical loss of or damage. See Newman

  Myers Kreines Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 331 (S.D.N.Y. 2014)

  (“The words ‘direct’ and ‘physical,’ which modify the phrase ‘loss or damage,’ ordinarily connote

  actual, demonstrable harm of some form to the premises itself, rather than forced closure of the

  premises for reasons exogenous to the premises themselves, or the adverse business consequences

  that flow from such closure.”); Roundabout Theatre Co. v. Continental Casualty Co., 302 A.D.2d

  1, 7 (N.Y. App. Div. 2002) (rejecting the insured’s argument that “loss” should be read to include

  “loss of use” and holding there was no “direct physical loss or damage” after the insured’s theatre

  became inaccessible because the city closed a nearby street after a construction accident.as the

  policy unambiguously required direct physical damage to the insured premises for coverage); cf.

  Pentair Inc. v. Am. Guar. & Liab. Ins. Co., 400 F. 3d 613, 615 (8th Cir. 2005) (finding the inability

  of the insured’s suppliers to function after a power failure did not constitute physical loss or

  damage to the premises and adopting the insured’s reasoning “would mean that direct physical

  loss or damage is established whenever property cannot be used for its intended purpose,” which

  is not what the policy provides) (emphasis in original).


                                                     15
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 16 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


          Additionally, Plaintiffs provide no additional facts to support the allegation that the

  Properties suffered “direct physical losses and damage” in the form of “forced physical

  alterations.” (Doc. 20, ¶¶ 46, 48). Underwriters can only presume that these alterations refer to the

  optional partitions referenced in Governor DeSantis’ Executive Order No. 20-123. (Exhibit J). As

  an initial matter, Plaintiffs were not “forced” to physically alter anything, as the Order makes clear

  that restaurants could enact partitions to do away with the requirement that tables must be six feet

  apart. (Exhibit J). Moreover, even if Plaintiffs voluntarily placed these partitions, this would not

  result in any direct physical loss of or damage, as this would not affect the existing structure or the

  Properties’ abilities to function. See Mama Jo’s, 2018 WL 3412974, at *9.

          Plaintiffs remaining allegations concerning their “direct physical losses and damage” are

  solely economic in nature and do not relate to any sort of physical damage and, therefore, are not

  covered under the Policies. See Bahama Bay II Condo. Ass’n, Inc v. United Nat’l Ins. Co., 374 F.

  Supp. 3d 1274, 1278 (M.D. Fla. 2019) (“cost of security guards and security fencing . . .is not

  property damage, or ‘physical loss . . .’ but is an economic loss. There is nothing in the Policy that

  covers economic loss.”). Moreover, the Southern District of New York and a Michigan circuit

  court have rejected similar strained interpretations of the phrase “direct physical loss of or

  damage.” (See Exhibit N, Order to Show Cause at 15 (“[T]his kind of business interruption needs

  some damage to the property . . .You get an A for effort, you get a gold star for creativity, but this

  is just not what’s covered under these insurance policies.”); Exhibit O, Hearing, Motion for

  Summary Judgment at 20 (“[P]laintiff is saying that the physical requirement is met because

  people were physically restricted from dine-in services. But, that argument is just simply nonsense

  . . . it comes nowhere close to meeting the requirement that . . . there has to be some physical

  alteration to or physical damage or tangible damage to the integrity” of the property)).
                                                  16
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 17 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


          Additionally, the Policies only provide coverage for business income losses that incurred

  during the “period of restoration,” which begins with the “direct physical loss or damage” and ends

  on the earlier of “(1) The date when the property at the described premises should be repaired,

  rebuilt or replaced . . . or (2) The date when business is resumed at a new permanent location.”

  (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 9 of 9). Thus, it follows that for there to

  be coverage under the Policies’ business income or extra coverage, Plaintiffs’ loss must involve

  some physical damage to covered property that needs to be repaired, rebuilt, or replaced. As

  explained by the Southern District of New York, “the words ‘repair’ and ‘replace’ contemplate

  physical damage to the insured premises as opposed to loss of use of it.” Newman Myers Kreines

  Gross Harris, P.C. v. Great N. Ins. Co., 17 F. Supp. 3d 323, 332 (S.D.N.Y. 2014) (citing United

  Airlines, Inc. v. Ins. Co. of State of Pa., 385 F. Supp. 2d 343, 349 (S.D.N.Y. 2005)); see also Phila.

  Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 287 (S.D.N.Y. 2005) (‘“Rebuild,’ ‘repair’ and

  ‘replace’ all strongly suggest that the damage contemplated by the Policy is physical in nature.”).

          Any other reading of the Policies to allow recovery for Plaintiffs’ Claims would render

  central contract terms superfluous. Under Florida law, “insurance contracts are construed

  according to their plain meaning.” Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528,

  532 (Fla. 2005). Further, “courts must not construe insurance policy provisions in isolation, but

  instead should read all terms in light of the policy as a whole, with every provision given its full

  meaning and operative effect.” Office Depot, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa.,

  734 F. Supp. 2d 1304, 1314 (S.D. Fla. 2010) (citations omitted). Courts may not “rewrite contracts,

  add meaning that is not present, or otherwise reach results contrary to the intentions of the parties.”

  Deni Assocs. of Fla., Inc. v. State Farm Fire & Cas. Ins. Co., 711 So. 2d 1135, 1138 (Fla. 1998).


                                                     17
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 18 of 40

                                                                                  CASE NO.: 1:20-cv-21525-UU


  Thus, under the plain language of the Policies, coverage is only afforded for business income loss

  if that loss is caused by direct physical loss or damage.

           Accordingly, Plaintiffs’ Amended Complaint does not allege any facts that trigger

  coverage under the Policies and their claims fail as a matter of law.

           B.       PLAINTIFFS HAVE NOT PLED A VALID “CIVIL AUTHORITY” CLAIM

           The allegations also fail to trigger the Policies’ civil authority coverage. In Florida, the

  “policyholder bears the initial burden of proving that a loss occurred under the insuring agreement

  during the policy period.” Somethings Fishy Enter., Inc. v. Atl. Cas. Ins. Co., 415 F. Supp. 3d 1137,

  1142 (S.D. Fla. 2019). The civil authority coverage requires physical loss or damage to property

  near the insured property, and further requires that access to the insured property is prohibited

  because of that damage. Plaintiffs’ efforts to obtain civil authority coverage fails because the

  Amended Complaint fails to allege (1) such physical loss or damage, and (2) that access to the

  Properties has been prohibited because of such damage.

           In the Amended Complaint, Plaintiffs allege that they have suffered undescribed direct

  physical loss of and damage to their Properties, as a result of measures put in place by the State of

  Florida and Miami-Dade County. (Doc. 20 ¶ 40). Then, Plaintiffs allege that these orders required

  the suspension of their business operations.6 (Doc. 20 ¶ 48). However, these orders did not require

  the restaurants to close. In fact, Governor DeSantis affirmatively encouraged all restaurants to

  continue providing take-out, delivery, and curbside services. (See Exhibit J).

           Plaintiffs argue that the orders of Mayor Gimenez and Governor DeSantis trigger the

  “additional coverage” under their Policies. (See Doc. 20, ¶¶ 45-46, 77(c)). This “additional


  6
    Plaintiffs’ restaurants were, in fact, open; and Plaintiffs notably removed the allegation from the initial Complaint
  stating that they were “forced to close their premises.” (Doc. 1 ¶ 43).
                                                            18
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 19 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


  coverage” presumably refers to the Policies’ coverage extension for civil authority coverage. As

  noted above, the civil authority coverage requires that “Covered Cause of Loss causes damage to

  property other than property at the described premises.” A “Covered Cause of Loss” is defined as

  “risk of direct physical loss.” Accordingly, the first requirement of the civil authority coverage is

  that there be direct physical loss that causes damage to property other than the insured property.

  Next, because of that damage to nearby property, a civil authority must prohibit access to the

  insured property. The action of the civil authority must also be “taken in response to dangerous

  physical conditions resulting from the damage or continuation of the Covered Cause of Loss that

  caused the damage.” (Policies, Exhibits A and B, Form CP 00 30 10 12, at p. 2 of 9). In other

  words, because of direct physical loss that causes damage to other property, the civil authority

  must prohibit access to the insured location because the nearby property damage has created a

  dangerous condition. Plaintiffs fail to allege these necessary elements.

          The plain language of the Policies makes clear that the civil authority coverage requires

  damage to property other than the described premises and an order of civil authority prohibiting

  access to the insured’s property because of such damage. See, e.g., Dickie Brennan & Co. v.

  Lexington Ins. Co., 636 F.3d 683, 686-87 (5th Cir. 2011) (“Civil authority coverage is intended to

  apply to situations where access to an insured’s property is prevented or prohibited by an order of

  civil authority issued as a direct result of physical damage to other premises in the proximity of

  the insured’s property.”). As explained above, COVID-19 does not cause physical damage or loss

  to property, and therefore, Plaintiffs cannot satisfy the conditions of the civil authority coverage

  extension. Even looking beyond that shortcoming, there are two more reasons why Plaintiffs

  cannot fulfill the conditions of the civil authority coverage extension: (1) access to the Properties


                                                     19
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 20 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


  has not been “prohibited;” and (2) the subject government orders were not taken “in response” to

  damaged property.

          First, Plaintiffs’ allegations that “as a direct result of [the] governmental orders and the

  COVID-19 pandemic, Plaintiffs . . . were forced to suspend and curtail business operations” is

  demonstrably false. (Doc. 20, ¶ 48). As previously detailed, Plaintiffs were never required to cease

  delivery, take-out, or pick-up services. No government order prevented Plaintiffs themselves, or

  their employees, from entering the Properties, and indeed certain of the orders actually encouraged

  access. Even Plaintiffs recognize that Florida restaurants were not required to close for take-out

  services, meaning customers were allowed to access the restaurants. (Doc. 20 ¶ 28). Although

  Florida courts do not appear to have considered the issue, numerous other courts have recognized

  that government orders that hamper access to insured property—but do not entirely prohibit it—

  are insufficient to trigger civil authority coverage. See, e.g., S. Hosp., Inc. v. Zurich Am. Ins. Co.,

  393 F.3d 1137, 1140 (10th Cir. 2004) (upholding denial of hotel operators’ claim for lost business

  income sustained when customers cancelled visits due to order grounding of flights after the 9/11

  attacks); Kean, Miller, Hawthorne, D’Armond McCowan & Jarman, LLP v. Nat’l Fire Ins. Co. of

  Hartford, No. 06-770-C, 2007 WL 2489711, at *1 (M.D. La. Aug. 29, 2007) (holding that civil

  authority provision was not triggered by Louisiana government order prior to Hurricane Katrina

  advising residents to stay off the streets because advisories did not “prohibit access” to the insured

  premises); By Dev. Inc. v. United Fire & Cas. Co., No. Civ. 04-5116, 2006 WL 694991, at *6

  (D.S.D. Mar. 14, 2006) (finding that road closures after wildfire did not prohibit access to insured’s

  business); 54th St. Partners v. Fid. & Guar. Ins. Co., 305 A.2d 67, 67 (N.Y. Super. Ct. App. Div.

  2003) (holding that civil authority extension did not apply to insured who made lost business

  income claim due to city government’s diversion of vehicular and pedestrian traffic in the
                                            20
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 21 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


  proximity of its restaurant, because access to the restaurant was not denied). Since the civil

  authority extension requires Plaintiffs to demonstrate that access to their Properties was

  “prohibited” by civil authority, and Plaintiffs did not make any such allegations (nor indeed could

  they), the civil authority coverage does not apply.

          Second, the subject government orders were not issued “in response” to dangerous physical

  conditions resulting from physical property damage to nearby property. Rather, the orders were

  issued as precautionary measures to prevent the further spread of COVID-19. In such situations,

  the civil authority extension is not triggered. See Syufy Enter. v. Home Ins. Co. of Ind., No. 94-

  0756 FMS, 1995 WL 129229 (N.D. Cal. Mar. 21, 1995). As detailed in Syufy, after the return of

  the Rodney King verdict and subsequent riots, the cities of Los Angeles, San Francisco, and Las

  Vegas imposed dawn-to-dusk curfews. Id. at *1. An insured movie theater operator, who ran

  theaters in all three cities, submitted a business interruption claim because it closed its theaters

  during these curfew periods. Id. The court concluded there was no civil authority coverage because

  not only did the civil orders not specifically prohibit individuals from entering the theaters, but the

  “requisite causal link between damage to adjacent property and denial of access to a Syufy theater

  [was] absent.” Id. at *2. In other words, Syufy had closed its theaters as a “direct result of the city-

  wide curfews,” not as a result of adjacent property damage. Furthermore, the court noted that even

  though the curfews were imposed to “prevent” property damage, they were not the result of the

  damage itself. Id. at *2. Other courts have reached similar conclusions. See United Airlines, Inc.

  v. Ins. Co. of State of Pa., 385 F. Supp. 2d 343, 353 (S.D.N.Y. 2005) (holding civil authority

  coverage did not apply to airport’s business interruption claim arising from grounding of flights

  after the 9/11 attacks because the order to ground flights and bar access to the airport was “to

  prevent further attacks and as a matter of national security,” not because of damage to the
                                               21
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 22 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


  Pentagon); City of Chi. v. Factory Mut. Ins. Co., No. 02-C-7023, 2004 WL 549447, at *4 (N.D.

  Ill. Mar. 18, 2004) (“The business interruption . . . was due to the ground stop order imposed by

  the FAA in order to prevent further terrorist attacks.”); cf. Prime Alliance Grp., Ltd. v. Hartford

  Fire Ins. Co., No. 06-22535-CIV-UNGARO, 2007 WL 9703576, at *4 (S.D. Fla. Oct. 19, 2007)

  (“[A] plain language reading of this section provides coverage when a peril—such as a

  windstorm—causes damage to property and, as a result, access to property is precluded by a civil

  authority order. The order of civil authority cannot in any reasonable manner be construed as a

  ‘peril.’”).

          Plaintiffs cannot establish that physical damage occurred due to COVID-19, nor can they

  establish that the government orders, as specified and incorrectly characterized in the Amended

  Complaint, prohibited access to the Properties. Moreover, these government orders were not taken

  in response to covered physical damage but were instead preventative measures issued for public

  health purposes. Accordingly, the Policies’ civil authority coverage extension is not triggered.

          C.      COVERAGE IS BARRED BY THE MICROORGANISM EXCLUSION

          The Amended Complaint must be dismissed because Plaintiffs’ Claims are excluded from

  coverage by the plain language of the Policies. When resolving insurance coverage disputes, courts

  “routinely dismiss complaints for failure to state a claim when a review of the insurance policy

  and the underlying claim for which coverage is sought unambiguously reveals that the underlying

  claim is not covered.” Cammarota v. Penn-Am. Ins. Co., No. 17-CV-21605-Williams, 2017 WL

  5956881, at *2 (S.D. Fla. Nov. 13, 2017); see also Arias-Bonello v. Progressive Select Ins. Co.,

  No. 0:17-CV-60897-UU, 2017 WL 7792704, at *5 (S.D. Fla. Aug. 8, 2017) (dismissing putative

  class member’s breach of contract claims because the claims were expressly excluded from the

  policy); MJCM, Inc. v. Hartford Cas. Ins. Co., No. 8:09-CV-2275-T-17TBM, 2010 WL 1949585,
                                                 22
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 23 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


  at *7 (M.D. Fla. May 14, 2010) (granting motion to dismiss under Rule 12(b)(6) because

  underlying lawsuit was not covered under the subject insurance policy). Here, even if Plaintiffs

  could demonstrate a claim within the Policies’ coverage grants (which they cannot), coverage

  nonetheless is barred by the Microorganism Exclusion.

          The Microorganism Exclusion provides:

          This policy does not insure any loss, damage, claim, cost, expense or other sum
          directly or indirectly arising out of or relating to:
              mold, mildew, fungus, spores or other micro-organisms of any type, nature,
              or description, including but not limited to any substance whose presence
              poses an actual or potential threat to human health.
          This exclusion applies regardless whether there is (i) any physical loss or damage
          to insured property; (ii) any insured peril or cause, whether or not contributing
          concurrently or in any sequence; (iii) any loss of use, occupancy, or functionality;
          or (iv) any action required, including but not limited to repair, replacement,
          removal, cleanup, abatement, disposal, relocation, or steps taken to address medical
          or legal concerns.
          This exclusion replaces and supersedes any provision in the policy that provides
          insurance, in whole or in part for these matters.

  (Policies, Exhibits A and B, Form LMA 5018). As set forth below, SARS-CoV-2, which causes

  COVID-19, is a microorganism. Therefore, the plain language of this exclusion bars Plaintiffs’

  Claims, which directly or indirectly arise from SARS-CoV-2.

          Florida law requires that the Microorganism Exclusion be applied as written. See Taurus

  Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532 (Fla. 2005) (“[I]f a policy provision

  is clear and unambiguous, it should be enforced according to its terms whether it is a basic policy

  provision or an exclusionary provision”). Stated differently, when interpreting unambiguous

  policy terms, “there is no special construction or interpretation required, and the plain language of

  the policy will be given the meaning it clearly expresses.” Phila Indem. Ins. Co. v. Yachtsman’s

  Inn Condo Ass’n, Inc., 595 F. Supp. 2d 1319, 1323 (S.D. Fla. 2009).

                                                     23
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 24 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


          The only two jurisdictions to have substantively addressed similar microorganism

  exclusions, with one being a Florida circuit court, both found the exclusion to be valid and

  enforceable. See Certain Underwriters at Lloyd’s of London Subscribing to Policy No. SMP 3791

  v. Creagh, 563 F. App’x 209, 211 (3d Cir. 2014) (holding that the district court correctly applied

  the microorganism exclusion to the plaintiff’s claim); Certain Underwriters at Lloyd’s, London

  Subscribing to Policy No. W15F03160301 v. Houligan’s Pub & Club, Inc., No. 2017-31808-CICI,

  2019 WL 5611557, at *11 (Fla. Cir. Ct. Oct. 24, 2019) (concluding that “the Microorganism

  Exclusion bars coverage for the claims in this case”). In Creagh, the insured’s claim arose after a

  tenant of its building died and the decomposition of the tenant’s body damaged his apartment unit.

  Creagh, 563 F. App’x at 209. The United States District Court for the Eastern District of

  Pennsylvania held that the subject microorganism exclusion applied because the fluids that

  escaped the tenant’s body and contaminated the unit contained bacteria, which are

  microorganisms. See Certain Underwriters at Lloyd’s London v. Creagh, No. 12-571, 2013 WL

  3213345, at *3 (E.D. Pa. June 26, 2013). The Third Circuit upheld the decision on appeal. Creagh,

  563 F. App’x at 211.

          A Florida circuit court similarly recognized the unambiguous nature and enforceability of

  microorganism exclusions in the Houligan’s case. In Houligan’s, an insured suffered damage

  when its building was flooded with sewage and waste following a hurricane. Houligan’s, 2019

  WL 5611557, at *1. In applying the microorganism exclusion to the plaintiff’s claim, the

  Houligan’s court stated:

          For better or worse, the parties bargained for an insurance policy that contains an
          extremely broad Microorganism Exclusion, one which supersedes and replaces any
          language in the Policy that might otherwise provide coverage for the loss in
          question. As noted, the exclusion applies even in the presence of an insured peril
          or cause that contributes concurrently to the insureds’ loss. This Court must apply
                                                   24
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 25 of 40

                                                                                CASE NO.: 1:20-cv-21525-UU


          the Policy in a manner consistent with its plain language. Doing so leads the Court
          to conclude that the Microorganism Exclusion bars coverage for the claims in this
          case.

  Id. at *11. Significantly, the Houligan’s court looked to the Center for Disease Control’s website

  and dictionary definitions to find that E. Coli and enterococcus, both of which were present in the

  sewage and waster, are bacteria, and thus, microorganisms that cause an actual or potential threat

  to human health. Id. The decision in Houligan’s provides a legal roadmap for this Court because

  SARS-CoV-2 is a microorganism that causes an actual or potential threat to human health, and

  any claim arising out of SARS-CoV-2, regardless of whether physical damage occurred or whether

  there is some other contributing or concurrent cause, is therefore excluded from coverage.

          Secondary sources, like those relied upon by the Houligan’s court, support a determination

  that SARS-CoV-2 is a microorganism. No less than the foremost U.S. governmental authorities in

  the fight against COVID-19—the U.S. Department of Health and Human Services, National

  Institutes of Health and National Institute of Allergy and Infectious Diseases—defined

  microorganism as “microscopic organisms, including bacteria, viruses, fungi, plants, and

  animals.”7 This is consistent with the findings of other governmental agencies.8 Adding additional

  support, scientific journals and textbooks also state that viruses are microorganisms.9 Even non-




  7
     Understanding Microbes in Sickness and in Health, U.S. DEP’T OF HEALTH & HUMAN SERVS., NAT’L INST. OF
  HEALTH 47 (Jan. 2006) (Attached hereto as Exhibit P).
  8
        What is a Microorganism? NAT’L PARK SERV., U.S. DEP’T OF INTERIOR, 2 (April 2014),
  https://www.nps.gov/common/uploads/teachers/lessonplans/What%20is%20a%20Microorganism%20Activity%20
  Guide2.pdf (listing viruses as one of the five categories of microorganisms).
  9
    See, e.g., Wendy Keenleyside, MICROBIOLOGY: CANADIAN EDITION, § 1.3 (June 23, 2019) (“Viruses are acellular
  microorganisms.”); Kathryn Nixdorff, et al., Critical Aspects of Biotechnology in Relation to Proliferation, 150 NATO
  SCI. SERIES II: MATHEMATICS PHYSICS & CHEMISTRY, 33, 33 (2004) (“Viruses are microorganisms”).
                                                          25
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 26 of 40

                                                                             CASE NO.: 1:20-cv-21525-UU


  scientific sources such as Encyclopedia Britannica, for instance, lists the following “major groups

  of microorganism”: bacteria, archaea, fungi, algae, protozoa, and viruses.10

          As a result, the Microorganism Exclusion unambiguously excludes coverage for the

  Plaintiffs’ Claims.

          D.      COVERAGE IS BARRED BY THE POLLUTION EXCLUSIONS
          In addition to the Microorganism Exclusion, the Policies contain two enforceable

  exclusions barring coverage for contaminants and contamination. First, the Policies contain the

  Seepage and/or Pollution and/or Contamination Exclusion, which provides:

          SEEPAGE AND/OR POLLUTION AND/OR CONTAMINATION EXCLUSION
          USA & CANADA
          Notwithstanding any provisions to the contrary within the Policy of which this
          Endorsement forms part (or within any other Endorsement which forms part of this
          Policy, this Policy does not insure:
          (a) any loss, damage, cost or expense, or
          (b) any increase in insured loss, damage, cost or expense, or
          (c) any loss, damage, cost, expense, fine or penalty, which is incurred, sustained or
              imposed by order, direction, instructions or request of, or by agreement with,
              any court, government agency or any public, civil or military authority, or threat
              thereof, (and whether or not as a result of public or private litigation.)
          which arises from any kind of seepage or any kind of pollution and/or
          contamination, or threat thereof, whether or not caused by or resulting from a Peril
          Insured, or from steps or measures taken in connection with the avoidance,
          prevention, abatement, mitigation, remediation, clean-up or removal of such
          seepage or pollution and/or contamination or threat thereof.
                                                    * * *
          The term ‘any kind of seepage or any kind of pollution and/or contamination’ as
          used in this Endorsement includes (but not limited to):
          (a) seepage of, or pollution and/or contamination by, anything, including but not
              limited to, any material designated as ‘hazardous material’ by the United States
              Environmental Protection Agency or as ‘hazardous material’ by the United
              States Department of Transportation, or defined as a ‘toxic substance’ by the

  10
          See Types of Microorganisms, ENCYCLOPEDIA BRITANNICA                (last   visited   May   6,   2020),
  https://www.britannica.com/science/microbiology/Types-of-microorganisms.
                                                      26
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 27 of 40

                                                                               CASE NO.: 1:20-cv-21525-UU


               Canadian Environmental Protection Act for the purposes of Part II of that Act,
               or any substance designated or defined as toxic, dangerous, hazardous or
               deleterious to persons or the environment under any Federal, State, Provincial,
               Municipal or other law, ordinance or regulation; and
          (b) the presence, existence, or release of anything which endangers or threatens
              to endanger the health, safety or welfare of persons or the environment.

  (Policies, Exhibits A and B, Form NMA2342) (emphasis added).11 The Policies also contain the

  following exclusion, which states:

          2.       We will not pay for loss or damage caused by or resulting from any of the
                   following:
                                                  * * *
                   l.      Discharge, dispersal, seepage, migration, release or escape of
                   “pollutants” unless the discharge, dispersal, seepage, migration, release or
                   escape is itself caused by any of the “specified causes of loss.” But if the
                   discharge, dispersal, seepage, migration, release or escape of “pollutants”
                   results in a “specified cause of loss”, we will pay for the loss or damage
                   caused by that “specified cause of loss.”
  (Policies, Exhibits A and B, Form CP 10 20 10 12, at p. 4 of 10). The term “pollutant” is defined,

  in part, as “any solid, liquid gaseous or thermal irritant or contaminant, including smoke, vapor,

  soot, fumes, acids, alkalis, chemicals and waste.” (Policies, Exhibits A and B, Form CP 00 10 10

  12, at p. 16 of 16). Under the plain language of either of these exclusions (collectively, the

  “Pollution Exclusions”), and Florida law, coverage for the Claims is excluded.

          The Florida Supreme Court has recognized that pollution exclusions extend beyond merely

  “environmental or industrial pollution.” Deni Assocs. of Fla., Inc. v. State Farm Fire & Cas. Ins.

  Co., 711 So. 2d 1135, 1138 (Fla. 1998) (holding that a claim arising from an ammonia spill fell

  within a pollution exclusion). Instead, the plain language of pollution exclusions should be

  enforced as written and Florida courts should not “place limitations upon the plain language of a



  11
    Notably, the “pollutant/contamination” exclusion applies “[n]otwithstanding any provision to the contrary” and it
  does not replace or supersede any similar provisions.
                                                          27
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 28 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


  policy exclusion simply because [they] may think it should have been written that way.” Id. at

  1139. This includes the term “contaminant,” which the Florida Supreme Court held to be

  unambiguous. See id.

          SARS-CoV-2, which causes COVID-19, undoubtedly qualifies as a “pollutant” and/or

  “contamination.” The Southern District of Florida has recognized that “living organisms,”

  “microbial populations,” “microbial contaminants,” and “indoor allergens” fit the ordinary

  definition of a “contaminant.” Nova Cas. Co. v. Waserstein, 424 F. Supp. 2d 1325, 1334 (S.D. Fla.

  2006). In Nova, this Court reasoned that these substances “infected the plaintiffs’ bodies or made

  them impure by contact, thereby fitting the ordinary meaning of a ‘contaminant,’ and having an

  effect commonly known as ‘contamination.’” Id. Relatedly, this Court has enforced a pollution

  exclusion to exclude coverage for a claim arising from “viral contaminants” and “harmful

  microbe[s]” found in an insured’s swimming pool, from which a guest alleged that he contracted

  the Coxsackie virus. See First Specialty Ins. Corp. v. GRS Mgmt. Assocs., Inc., No. 08-81356-CIV,

  2009 WL 2524613, at *4-5 (S.D. Fla. Aug. 17, 2009); see also James River Ins. Co. v. Epic Hotel,

  LLC, No. 11-CV-24292-UU, 2013 WL 12085984, at *4 (S.D. Fla. Jan. 9, 2013) (applying pollution

  exclusion to bar coverage for claims arising from Legionnaire bacteria). Other courts have reached

  analogous conclusions. See, e.g., U.S. Fire Ins. Co. v. City of Warren, 87 F. App’x 485, 487, 490

  (6th Cir. 2003) (applying a pollution exclusion to sewage water that was alleged to contain

  “pathogens, carcinogens, and disease carrying organisms including but not limited to HIV viruses,

  e. coli bacteria, hepatitis (all strains), and other bacteria”); Certain Underwriters at Lloyd’s London

  v. B3, Inc., 262 P.3d 397, 400-401 (Okla. Ct. App. 2011) (holding a pollution exclusion applied to

  claim stemming from contaminated water alleged to contain, among other things, “bacteria

  (including E. Coli) [and] viruses”).
                                                     28
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 29 of 40

                                                                               CASE NO.: 1:20-cv-21525-UU


          The Policies’ definitions of “contamination” and “pollutant” unambiguously encompass

  SARS-CoV-2. Just as this Court reasoned in Nova, SARS-CoV-2 is a virus that infects peoples’

  bodies, thereby fitting the ordinary meaning of “contaminant.” Nova Cas. Co. 424 F. Supp. 2d at

  1334.12 Similarly, under pollution exclusions like the Policies’ “pollution exclusion,” claims

  stemming from viruses are precluded from coverage under such exclusions, as demonstrated by

  this Court’s decision in First Specialty Ins. Corp. See 2009 WL 2524613, at *4-5. SARS-CoV-2

  has been “designated or defined” as “dangerous” by both Federal and State ordinances or

  regulations. Indeed, the U.S. Department of Health and Human Services has determined that the

  “SARS coronavirus” (SARS-CoV), to which COVID-19 is related,13 is a “biological agent . . . and

  toxin” with “the potential to pose a severe threat to public health and safety.” 42 C.F.R. § 73.3(a)

  & (b) (2017). Moreover, in the subject executive orders issued by Governor DeSantis, the

  Governor stated that he is “responsible for meeting the dangers presented to this state and its

  people by [COVID-19].” (Exhibit F (emphasis added)); see also Exhibit J). Thus, SARS-CoV-2

  has been defined as dangerous to human health by both the federal government and government

  of Florida.


  12
     To be sure, COVID-19 is a disease caused by the virus SARS-CoV-2. Alexander E. Gorbalenya et al., The species
  Severe acute respiratory syndrome-related coronavirus: classifying 2019-nCoV and naming it SARS-CoV-2, 6
  NATURE MICROBIOLOGY 526, 526 (March 2, 2020). Continuing, this Court has repeatedly considered at the motion to
  dismiss stage secondary sources such as scholarly articles. See Jones v. Santander Consumer USA Inc., No. 16-14012-
  CIV-ROSENBERG/LYNCH, 2016 WL 11570406, at *3 (S.D. Fla. Aug. 2, 2016) (listing secondary sources that
  conflict with argument in motion to dismiss); Dapeer v. Neutrogena Corp., 95 F. Supp. 3d 1366, 1371 n. 1 (S.D. Fla.
  2015) (incorporating numerous secondary sources cited in Rule 12(b)(6) motion to dismiss); cf. Aldar Tobacco Grp.,
  LLC v. Am. Cigarette Company, Inc., No. 08-62018-CIV-JORDAN, 2010 WL 11601994, at *1 (S.D. Fla. Dec. 29,
  2010) (admonishing attorney for citing “zero cases, statutes, codes, or secondary sources in his motion to dismiss)
  (emphasis added). Ultimately, this Court has “complete discretion” to accept material beyond the pleadings when
  considering a motion to dismiss. Continental Cas. Co. v. Hardin, No. 8:16-cv-322-17GW, 2016 WL 11234458, at *11
  (M.D. Fla. Dec. 5, 2016).
  13
       See COVID-19, MERS & SARS, NAT’L INST. OF ALLERGY & INFECTIOUS DISEASES (April 6, 2020),
  https://www.niaid.nih.gov/diseases-conditions/covid-19; Alping Wu, et al., Genome Composition & Divergence of
  the Novel Coronavirus (2019-nCov) Originating in China, Commentary, 27 Cell Host & Microbe 325, 326 (Mar. 11,
  2020) (“[T]he 2019-nCov is in the same Betacoronavirus clade as MERS-CoV, SARS-like bat CoV, and SARS-
  CoV.”).
                                                         29
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 30 of 40

                                                                                  CASE NO.: 1:20-cv-21525-UU


           Having established that SARS-CoV-2 qualifies as a pollutant and/or contaminant under the

  Policies and Florida law, the Pollution Exclusions clearly apply, given that they exclude coverage

  for claims “arising from” or “resulting from” pollution and/or contamination. (Policies, Exhibits

  A and B, Form NMA2342; Form CP 10 20 10 12, at p. 4 of 10). Causation phrases such as these

  are broadly construed in Florida. See Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d

  528, 532 (Fla. 2005) (holding that causation phrase “arising out of” is broader than “caused by” as

  used in an exclusion). Moreover, Plaintiffs assert that their Claims were “a direct result of [the]

  governmental orders and the COVID-1914 pandemic.” (Doc. 20, ¶ 48). Accordingly, the Claims as

  alleged arose from or resulted from SARS-CoV-2 and are excluded from coverage under the

  Policies.

           E.       PLAINTIFFS’ AMENDED COMPLAINT FAILS TO STATE A CLAIM
                    FOR CLASS RELIEF

           Plaintiffs’ Amended Complaint fails to state a claim for class relief for three reasons. First,

  Plaintiffs are not members of the proposed class, as the Policies do contain an exclusion for

  pandemics (or epidemics), or anything else caused by microorganisms. Second, it is clear on the

  face of Plaintiffs’ Amended Complaint that they do not satisfy Rule 23(b)(2)’s requirements, as

  the primary relief sought is monetary, not declaratory. Lastly, Plaintiffs’ Amended Complaint does

  not satisfy Rule 23(b)(3)’s predominance inquiry. Because Plaintiffs’ Amended Complaint is

  facially deficient, the Court should consider the legal insufficiencies of its class allegations at this

  time.




  14
    As discussed above, COVID-19 is the disease caused by SARS-CoV-2. The virus, SARS-CoV-2, does not cause
  direct physical loss of or damage to property for the reasons discussed above, and the disease that it causes of course
  does not also cause such damage.
                                                            30
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 31 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


                  1.      This Court Can and Should Consider the Legal Insufficiencies of
                          Plaintiffs’ Class Allegations

          “[W]hen the allegations in a complaint, however true, could not raise a claim of entitlement

  to relief, this basic deficiency should . . . be exposed at the point of minimum expenditure of time

  and money by the parties and the court.” Bell Atl. v. Twombly, 550 U.S. 544, 558 (2007) (internal

  quotation marks omitted). This is especially true for claims for class relief. Cf. Pilgrim v. Universal

  Health Card, LLC, 660 F.3d 943, 945 (6th Cir. 2011) (affirming the district court’s judgment

  striking class allegations and dismissing a lawsuit prior to discovery, where the issues involved “a

  largely legal determination” and “no proffered or potential factual development offer[ed] any hope

  of altering that conclusion.”); accord Fed. R. Civ. P. 23(c)(1)(A) (a district court must “ [a]t an

  early practicable time after a person sues or is sued as a class representative…determine by order

  whether to certify the action as a class action”); Kamm v. California City Dev. Co., 509 F.2d 205,

  213 (9th Cir. 1975); DeBord v. Texas CES, Inc., No. MO:17-CV-215, 2018 WL 1858234, at *3

  (W.D. Tex. Apr. 3, 2018).

          Class actions are “an exception to the usual rule that litigation is conducted by and on

  behalf of the individual named parties only.” Califano v. Yamasaki, 442 U.S. 682, 700-01 (1979).

  To justify departing from that rule, “a class representative must be part of the class and ‘possess

  the same interest and suffer the same injury’ as the class members.” Wal-Mart Stores, Inc. v.

  Dukes, 564 U.S. 338, 348-49 (2011) (quoting E. Tex. Motor Freight Sys., Inc. v. Rodriguez, 431

  U.S. 395, 403 (1977)); see also Alonso as Next Friend of I.A. v. Sch. Bd. of Collier Cty., Fla., 2018

  WL 5304813, at *5 (M.D. Fla. Aug. 8, 2018). This requirement—referred to as “typicality”— is




                                                     31
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 32 of 40

                                                                                    CASE NO.: 1:20-cv-21525-UU


  one of the four requirements that must be fulfilled to demonstrate that class representatives are

  appropriate.15 See Fed. R. Civ. Pro. 23(a).

           Underwriters are aware that some courts may be hesitant to rule on the adequacy of class

  representation at the motion to dismiss junction. However, Plaintiffs fall blatantly outside of the

  scope of the class they claim to represent and, as such, fail to satisfy Federal Rule of Civil

  Procedure 23(a). Even if Plaintiffs did fall within the class they purport to represent, they do not

  satisfy Rule 23(b)(3)’s predominance inquiry. The Eleventh Circuit has held that under certain

  circumstances, a court may rule on the propriety of class certification from the face of the

  complaint. See Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1006 (11th Cir. 1997).

  Furthermore, this Court has recognized that class allegations can be properly addressed by motions

  to dismiss. Saunders v. BellSouth Advert. & Pub. Corp., No. 98-1885-CIV, 1998 WL 1051961, at

  *1 n. 2 (S.D. Fla. Nov. 10, 1998) (granting motion to dismiss class action because “it seems clear

  to the Court based on the Amended Complaint that the Plaintiffs’ claims do not satisfy the

  commonality or typicality requirements of Rule 23(a)”). This is one of those circumstances, as

  Plaintiffs’ class allegations are facially deficient. Accordingly, this Court may properly dismiss

  Plaintiffs’ class allegations.

                    2.        Plaintiffs Are Not a Part of the Class They Purport to Represent,
                              Failing to Satisfy the Typicality Requirement of Rule 23(a)

           In the Amended Complaint, Plaintiffs define the nationwide class they purport to represent

  as:

           All entities with insured property which have entered into standard all-risk
           commercial property insurance policies with the Underwriter Defendants, where
  15
      The other three requirements are: numerosity, commonality, and adequate representation. See Fed. R. Civ. Pro.
  23(a). While Underwriters contest that Plaintiffs satisfy any of these requirements, the failure to satisfy the typicality
  requirement, as demonstrated below, is evident from the allegations in the Amended Complaint and must be addressed
  at this stage of the proceedings, rather than during class certification.
                                                             32
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 33 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


          such policies provide for business income loss and extra expense coverage and do
          not exclude coverage for pandemics, and who have suffered losses due to measures
          put in place by civil authorities to stop the spread of COVID-19.

  (Doc. 20, ¶ 61 (emphasis added)). While Underwriters contest that the Policies provide business

  income loss and extra expense coverage for the Claims, it is indisputable that the Policies have

  individual endorsements, making them non-standard, and exclude coverage for pandemics caused

  by microorganisms.

          To argue that the Policies provide “standard” coverage, the Plaintiffs claim “[t]he

  Underwriter Defendants use standard, uniform insurance policies issued by the Insurance Services

  Office (ISO).” (Id., ¶ 29). From there, the Amended Complaint references CP 00 10 and CP 00

  30 forms. (Id., ¶¶ 30-33). In so doing, Plaintiffs ignore numerous changes made to the Policies

  through the use of non-standard forms, such as Form SCU-006 1016, which contains seven pages

  of changes to the “standard” wording. (Policies, Exhibits A and B, Form SCU-006 1016). Among

  those changes are the Microorganism Exclusion and the Seepage and/or Pollution and/or

  Contamination Exclusion detailed above. (Id.). All told, the Policies are not “standard,” and as

  such, Plaintiffs are not part of their own proposed class.

          As noted above, the Policies contain the Pollution Exclusions and the Microorganism

  Exclusion that apply to viruses such as COVID-19. Even if the Court were to disagree that these

  exclusions applied here, they surely apply to some pandemics. Plaintiffs’ class definition is broadly

  defined to include entities with policies that do not exclude coverage for “pandemics,” meaning

  that Plaintiffs, by virtue of these exclusions in the Policies, do not meet the parameters of their

  class definition.




                                                     33
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 34 of 40

                                                                            CASE NO.: 1:20-cv-21525-UU


           COVID-19 is, of course, not the first or only pandemic.16 “Pandemic” is defined as “an

  outbreak of a disease that occurs over a wide geographic area and affects an exceptionally high

  proportion of the population.”17 Pandemics are, by no means, limited to viral diseases. The

  Bubonic plague, for example, is a bacterial disease, caused by the “Yersinia pestis” bacteria, that

  is described as a pandemic.18 Cholera, the world’s “longest running pandemic” is another bacterial

  disease, caused by eating or drinking food or water contaminated with the “Vibrio cholerae”

  bacteria.”19 The Pollution Exclusions preclude coverage for damages caused by contamination,

  which includes bacterial pandemics. See Epic Hotel, LLC, 2013 WL 12085984, at *4 (S.D. Fla.

  Jan. 9, 2013) (applying pollution exclusion to bar coverage for claims arising from Legionnaire

  bacteria). Likewise, the Policies’ Microorganism Exclusion explicitly excludes coverage for all

  claims arising from or relating to “microorganisms.” (Policies, Exhibits A and B, Form LMA

  5018).

           The Policies contain exclusions that preclude coverage for pandemics. Therefore, based on

  the allegations of the Amended Complaint and the plain language of the Policies on which the

  actions are based, Plaintiffs are not members of the class they defined. As a result, this Court need

  not wait until the class certification stage to determine that the class allegations in Plaintiffs’

  Amended Complaint are deficient.


  16
         See, e.g., Michael S. Rosenwald, History’s deadliest pandemics, from ancient Rome to modern America,
  WASHINGTON POST, (April 7, 2020), https://www.washingtonpost.com/graphics/2020/local/retropolis/coronavirus-
  deadliest-pandemics/.
  17
               Pandemic,    MERRIAM-WEBSTER       (last  accessed   May      8,    2020),   https://www.merriam-
  webster.com/dictionary/pandemic.
  18
             Plague,    CENTER      FOR    DISEASE      CONTROL       (last     visited   May        8,   2020),
  https://www.cdc.gov/plague/faq/index.html#what; see Black Death, ENCYCLOPEDIA BRITANNICA (April 15, 2020),
  https://www.britannica.com/event/Black-Death (“Black Death, pandemic that ravaged Europe between 1347 and 1351
  . . . .”).
  19
           See Cholera, WORLD HEALTH ORG. (last visited May 8, 2020), https://www.who.int/health-
  topics/cholera#tab=tab_1; Cholera: The Forgotten Pandemic, WORLD HEALTH ORG. (October 22, 2018),
  https://www.who.int/cholera/the-forgotten-pandemic/en/.
                                                       34
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 35 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


                  3.      Plaintiffs Cannot Satisfy Rule 23(b)(2) as a Matter of Law

          Before certifying a class under Rule 23(b)(2), the Court must determine “(1) whether [the]

  [d]efendant has acted on grounds generally applicable to the class as a whole, and if so, (2) whether

  declaratory or final injunctive relief is the appropriate and primary remedy.” Colomar v. Mercy

  Hosp., Inc., 242 F.R.D. 671, 682 (S.D. Fla. 2007) (citing Fed. R. Civ. P. 23(b)(2)). First and

  foremost, as set forth above, there is no “uniform policy” that Underwriters have issued to its

  insureds, and Plaintiffs offer only a conclusory assertion, unsupported by any facts, that

  Underwriters have acted “on grounds that apply generally to the Class,” considering the

  individualized nature of each insured’s claim, policy, business operation, and subject government

  regulations. (Doc. 20, ¶ 73). However, even if Plaintiffs’ allegations are taken as true, the Amended

  Complaint facially fails to demonstrate grounds for Rule 23(b)(2) certification because the

  declaratory relief they are seeking is not the “primary remedy.”

          Specifically, Rule 23(b)(2) certification is “appropriate only if the predominant relief

  sought is injunctive or declaratory.” DWFII Corp. v. State Farm Mut. Auto. Ins. Co., 469 F. App’x

  762, 765 (11th Cir. 2012) (internal quotations omitted). On the other hand, monetary damages can

  “only be awarded in Rule 23(b)(2) class action when the damages sought are incidental to the

  claims for equitable and declaratory relief.” Mills v. Foremost Ins. Co., 269 F.R.D. 663, 674 (M.D.

  Fla. 2010) (emphasis in original). This means that the request for declaratory relief must

  “correspond” with the injunctive relief, and that “an action seeking a declaration concerning [the]

  defendant’s conduct that appears designed simply to lay the basis for a damage award rather than

  injunctive relief would not qualify under Rule 23(b)(2).” AA Suncoast Chiropractic Clinic, P.A. v.

  Progressive Am. Ins. Co., 938 F.3d 1170, 1179 (11th Cir. 2019).


                                                     35
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 36 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


          In this action, Plaintiffs’ claim for declaratory judgment does nothing more than lay the

  basis for a damage award, i.e., the insurance benefits Plaintiffs are seeking under the Policies. If

  Plaintiffs obtain the sought, after declaration that the subject insurance policies “provide coverage

  for business income losses and extra expenses,” the damages would not be incidental to the

  declaratory relief; they would be one and the same. This is not the type of class that is intended to

  fall under Rule 23(b)(2). Instead, as noted by the advisory committee to the 1966 amendments to

  Rule 23, “the ‘prime examples’ of classes certifiable under Rule 23(b)(2) are ones in ‘the civil

  rights field’ against parties charged with unlawful class-based discrimination.” Ass’n for Disbled

  Ams., Inc. v. Amoco Oil Co., 211 F.R.D. 457, 465 (S.D. Fla. 2002) (quoting Amchem Prods. v.

  Windsor, 521 U.S. 591, 614 (1997)). The proposed class here bears no resemblance to the sort of

  class intended to fall under Rule 23(b)(2). In fact, certification is particularly inappropriate because

  any liability for damages would “entail complex individualized determinations” of the value of

  each class members’ claim, which is incongruent with incidental damages. Bailey v. Rocky

  Mountain Holdings, LLC, 309 F.R.D. 675, 679 (S.D. Fla. 2015). Because the monetary damages

  in this action predominate over Plaintiffs’ alleged claims for equitable relief, and because damages

  for the class members would require complex individualized determinations, the Amended

  Complaint cannot satisfy Rule 23(b)(2)’s requirements.

                  4.      Plaintiffs Cannot Satisfy Rule 23(b)(3) as a Matter of Law

          Rule 23(b)(3) allows for class certification where the requirements of Rule 23(a) have been

  satisfied and “the court finds that the questions of law or fact common to the members of the class

  predominate over any questions affecting only individual members, and that a class action is

  superior to other available methods for the fair and efficient adjudication of the controversy.”

  Hammett v. Am. Bankers Ins. Co., 203 F.R.D. 690, 698 (S.D. Fla. 2001) (quoting Fed. R. Civ. P.
                                               36
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 37 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


  23(b)(3)). The predominance inquiry tests “whether proposed classes are sufficiently cohesive to

  warrant adjudication by representation.” Id. (quoting Amchem Prod., Inc. v. Windsor, 521 U.S.

  591, 623 (1997)). To determine whether common issues predominate, the Court must “examine

  the cause of action asserted in the complaint.” Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d

  1228, 1234 (11th Cir. 2000) (internal citations and quotations omitted). “The predominance

  inquiry focuses on ‘the legal or factual questions that qualify each class member’s case as a genuine

  controversy,’ and is ‘far more demanding’ than Rule 23(a)’s commonality requirement.” Jackson

  v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1005 (11th Cir. 1997) (quoting Amchem Prod., Inc.

  v. Windsor, 521 U.S. 591, 623-24 (1997)); see also Powers v. Gov’t Employees Ins. Co., 192

  F.R.D. 313, 318 (S.D. Fla. 1998).

          Plaintiffs assert a cause of action, on behalf of themselves and others “similarly situated,”

  for anticipatory repudiation of the Policies and seek a declaratory judgment that their alleged losses

  are covered under the Polices. (Doc. 20, ¶¶ 58, 59). This will necessarily require the Court to

  adjudicate putative class claims under the laws of several states. “Variations in the law applicable

  to multistate class actions may implicate both predominance and manageability concerns.” James

  D. Hinson Elec. Contracting Co. v. AT & T Servs., Inc., No. 3:13-cv-29-J-32JRK, 2014 WL

  1118015, at *4 (M.D. Fla. Mar. 20, 2014). In a federal diversity action, a federal court must apply

  the choice-of-law rules of the forum state. See LaFarge Corp. v. Travelers Indem. Co., 118 F.3d

  1511, 1515 (11th Cir.1997). As this is a contract interpretation dispute, Florida’s choice-of-law

  rule applies. See id. Florida courts “have long adhered to the rule of lex loxi contractus.” State

  Farm Mut. Auto. Ins. Co. v. Roach, 945 So. 2d 1160, 1163 (Fla. 2006). Thus, under Florida law,

  “[i]t is well established . . . that matters bearing on execution, validity, interpretation and

  obligations of contracts are determined by the law of the place where the contract is made.”
                                               37
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 38 of 40

                                                                         CASE NO.: 1:20-cv-21525-UU


  Hammett v. Am. Bankers Ins. Co., 203 F.R.D. 690, 700 (S.D. Fla. 2001). The determination of

  where a contract is made “is fact intensive” and “requires a determination of where the last act

  necessary to complete the contact [w]as done.” Prime Ins. Syndicate, Inc. v. B.J. Handley Trucking,

  Inc., 363 F.3d 1089, 1092-93 (11th Cir. 2004) (quoting Pastor v. Union Cent. Life Ins. Co., 184 F.

  Supp.2d 1301, 1305 (S.D. Fla. 2002).

          Therefore, to determine the law governing each policy, this Court will have to perform a

  fact-intensive analysis for every policy issued to every putative class member to determine where

  the last act necessary to complete the contract was performed. That inquiry will be individualized.

  From there, each proposed class member will be subject to different state, county, and local orders

  related to COVID-19. Even within the same city block, those orders will apply differently to

  businesses of different types, i.e. essential versus non-essential businesses. Once these numerous

  variations are applied, the Court will then have the unenviable task of wading through all the

  variations in state law to make 50 Erie guesses, not counting U.S. territories, where Underwriters

  subscribed to risks.

          This Court’s decision in Hammett v. Am. Bankers Ins. Co., 203 F.R.D. 690 (S.D. Fla. 2001)

  is instructive on this point. In Hammett, the plaintiffs filed a class action suit against credit insurers

  and asserted a claim for breach of contract. Id. at 700. This Court found that the plaintiffs failed to

  establish predominance, in part, because “[c]onsidering adjudication of Plaintiff’s breach of

  contract claim will require consideration of the laws of many states.” Id. at 701. Similarly, here,

  Plaintiffs’ anticipatory breach of contract claim will require consideration of the law of many

  states. In other words, common questions of law and fact among class members do not predominate

  and thus, Plaintiffs’ Amended Complaint does not, and cannot, satisfy Rule 23(b)’s predominance

  inquiry.
                                                     38
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 39 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


                                           IV.     CONCLUSION

          Plaintiffs have failed to satisfy their burden to plead facts that would give rise to a covered

  claim or demonstrate that a case or controversy exists. Additionally, Plaintiffs cannot allege facts

  that sufficiently demonstrate they have suffered direct physical loss of or damage to their

  Properties. Even if Plaintiffs could allege a covered cause of loss, their claims are unambiguously

  excluded under the Policies’ Pollution and Microorganism Exclusions. Finally, it is apparent on

  the face of Plaintiffs’ Amended Complaint they cannot meet the requirements for class

  certification.

          Thus, for the foregoing reasons, Underwriters respectfully request the Court dismiss

  Plaintiffs’ First Amended Class Action Complaint.




                                                     39
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:20-cv-21525-UU Document 24 Entered on FLSD Docket 07/16/2020 Page 40 of 40

                                                                        CASE NO.: 1:20-cv-21525-UU


                                    CERTIFICATE OF SERVICE

          I HEREBY CERITFY that the foregoing has been filed this 16th day of July, 2020, using

  the Court’s CM/ECF filing system and served via email to: Harley S. Tropin, Esq., Benjamin

  Widlanski, Esq., Gail A. McQuilkin, Esq., Javier A. Lopez, Esq., and Robert Neary, Esq.,

  KOZYAK TROPIN & THROCKMORTON LLP, Attorneys for Plaintiffs, 2525 Ponce de Leon

  Blvd., 9th Floor, Coral Gables, FL 33134, hst@kttlaw.com, bwidlanski@kttlaw.com,

  gam@kttlaw.com, jal@kttlaw.com, rn@kttlaw.com.


                                                  FIELDS HOWELL LLP
                                                  Attorneys for Defendants, Underwriters
                                                  9155 So. Dadeland Blvd.
                                                  Suite 1012
                                                  Miami, FL 33156
                                                  Tel: (786) 870-5600
                                                  Fax: (855) 802-5821

                                                  By:/s/ Armando P. Rubio
                                                    Armando P. Rubio, Esq.
                                                    Florida Bar No. 478539
                                                    arubio@fieldshowell.com
                                                    service@fieldshowell.com




                                                     40
 FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
